Exhibit 10.1

EXECUTION COPY

CONSULTING AGREEMENT

This Consulting Agreement (“Agreement”), dated this 18th day of April, 2007
(“Effective Date”), is by and between Regis Corporation, a Minnesota corporation
with its address at 7201 Metro Boulevard, Minneapolis, MN 55439 (“Regis”), and
Empire Beauty School Inc., a Pennsylvania corporation with its address at 396
Pottsville-St. Claire Highway, Pottsville, Pennsylvania 17901 (“Empire”).

BACKGROUND

A.            Regis and Empire have entered into a certain Contribution
Agreement dated of even date herewith (the “Contribution Agreement”), pursuant
to which Regis and Empire will each contribute their respective cosmetology
school business to a new entity principally owned by Regis and Empire, subject
to the fulfillment of certain conditions set forth in the Contribution
Agreement.  The business to be contributed by Regis is the “Regis Business” (as
defined in the Contribution Agreement).

B.            Empire has been engaged in the ownership and operation of
cosmetology schools for several years and has significant management expertise
in, and administrative infrastructure designed for, the management of
cosmetology schools.

C.            In anticipation of the consummation of the transaction under the
Contribution Agreement and in consideration of the mutual covenants of the
parties contained in the Contribution Agreement and contained herein, Regis
desires for Empire to provide certain consulting services in connection with the
operation by Regis of the Regis Business, and Empire is willing to provide such
services, all in accordance with the terms and conditions set forth herein.

NOW, THEREFORE, intending to be legally bound hereby, Regis and Empire agree as
follows:


1.             CONSULTING SERVICES.


(A)           DURING THE CONSULTING TERM (AS HEREINAFTER DEFINED), EMPIRE SHALL
CONDUCT A REVIEW OF THE OPERATIONS OF THE REGIS BUSINESS, AND SHALL MAKE
RECOMMENDATIONS FOR IMPROVEMENTS TO SUCH OPERATIONS, INCLUDING, BUT NOT LIMITED
TO, IN THE AREAS OF OPERATIONS DESCRIBED ON SCHEDULE I HERETO.  THE SERVICES TO
BE PROVIDED BY EMPIRE HEREUNDER SHALL BE PROVIDED BY FRANK SCHOENEMAN
(“SCHOENEMAN”), CHIEF EXECUTIVE OFFICER OF EMPIRE AND MICHAEL BOUMAN (“BOUMAN”),
PRESIDENT AND CHIEF OPERATING OFFICER OF EMPIRE, OR SUCH OTHER QUALIFIED
EMPLOYEES OR AGENTS OF EMPIRE AS DESIGNATED BY SCHOENEMAN OR BOUMAN.  EMPIRE
SHALL, TO THE EXTENT THE PARTIES DEEM APPROPRIATE, ALSO ASSIST IN THE
IMPLEMENTATION OF EMPIRE’S RECOMMENDATIONS.  THE SERVICES TO BE PROVIDED BY
EMPIRE HEREUNDER ARE HEREINAFTER REFERRED TO AS THE “SERVICES.”


(B)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, EMPIRE
SHALL NOT HAVE ANY AUTHORITY AND SHALL NOT BE RESPONSIBLE FOR THE MANAGEMENT OF
ANY OF REGIS’S POLICIES,


--------------------------------------------------------------------------------



OPERATIONS OR ADMINISTRATION OF TITLE IV FEDERAL AND/OR STATE FINANCIAL
ASSISTANCE FUNDS, STUDENT FINANCIAL ASSISTANCE PROGRAMS OR ANY AGREEMENTS WITH
ANY STATE OR FEDERAL AGENCIES RELATING TO SUCH PROGRAMS AND REGIS SHALL RETAIN
AND BE RESPONSIBLE FOR THE MANAGEMENT OF SUCH PROGRAMS AND THE COMPLIANCE WITH
ALL SUCH AGREEMENTS.


2.             REGIS OBLIGATIONS.  REGIS WILL, EITHER DIRECTLY OR THROUGH ITS
SUBSIDIARIES THAT CONDUCT THE REGIS BUSINESS (“REGIS SUBSIDIARIES”), CONTINUE TO
EMPLOY THE FACULTY AND STAFF NECESSARY TO CONDUCT THE DAY TO DAY OPERATIONS OF
THE REGIS BUSINESS.  REGIS WILL, AND WILL CAUSE EACH REGIS SUBSIDIARY TO,
COOPERATE WITH EMPIRE AND PROVIDE SUCH INFORMATION AND DATA, AND ACCESS TO
PERSONNEL AND FACILITIES, AS IS REASONABLY REQUESTED BY EMPIRE TO PERFORM THE
SERVICES HEREUNDER.


3.             REGIS LIAISON.  REGIS SHALL DESIGNATE AN EMPLOYEE (“REGIS
LIAISON”) OF SUFFICIENT KNOWLEDGE OF THE REGIS BUSINESS AND THE COSMETOLOGY
INDUSTRY TO ACT AS LIAISON WITH EMPIRE TO FACILITATE THE PROVISION OF THE
SERVICES AND TO RECEIVE EMPIRE’S RECOMMENDATIONS, WHO SHALL BE VESTED WITH ALL
NECESSARY STATUS AND AUTHORITY TO FULFILL THAT RESPONSIBILITY.  THE INITIAL
REGIS LIAISON SHALL BE MARK FOSLUND.  EMPIRE WILL, ON A REGULAR BASIS DURING THE
CONSULTING TERM, CONSULT WITH AND REPORT TO THE REGIS LIAISON REGARDING THE
DISCHARGE OF ITS DUTIES HEREUNDER, ITS FINDINGS REGARDING, AND ITS
RECOMMENDATIONS WITH RESPECT TO, THE REGIS BUSINESS, AND SUCH OTHER MATTERS AS
THE PARTIES DEEM APPROPRIATE.


4.             TERM.  THE TERM OF THIS AGREEMENT (“CONSULTING TERM”) SHALL
COMMENCE AS OF THE EFFECTIVE DATE AND SHALL CONTINUE UNTIL THE EARLIER TO OCCUR
OF (I) THE CONSUMMATION OF THE CLOSING (AS DEFINED IN THE CONTRIBUTION
AGREEMENT), (II) THE TERMINATION OF THE CONTRIBUTION AGREEMENT WITHOUT THE
CONSUMMATION OF THE CLOSING, OR (III) WRITTEN NOTICE FROM EITHER PARTY TO THE
OTHER THAT IT ELECTS TO TERMINATE THIS AGREEMENT.


5.             LIABILITY.  IT IS EXPRESSLY UNDERSTOOD BY THE PARTIES HERETO,
THAT NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, EMPIRE’S OBLIGATIONS UNDER
THIS AGREEMENT SHALL BE TO SERVE AS A CONSULTANT AND LIMITED TO THE PROVISION OF
THE SERVICES AND THAT EMPIRE DOES NOT ASSUME, AND SHALL NOT BE RESPONSIBLE FOR,
ANY OF THE OPERATIONS OF THE REGIS BUSINESS, OR ANY LIABILITIES, CLAIMS, DEMANDS
OR ANY OTHER OBLIGATIONS WHATSOEVER RELATING TO THE REGIS BUSINESS.  NEITHER
EMPIRE NOR ANY DIRECTOR, OFFICER, EMPLOYEE, AGENT OR REPRESENTATIVE OF EMPIRE
(COLLECTIVELY WITH EMPIRE, THE “EMPIRE PARTIES”) SHALL (I) HAVE ANY OBLIGATION
TO ACT FOR OR ON BEHALF OF REGIS NOR (II) BE LIABLE, RESPONSIBLE OR ACCOUNTABLE
IN DAMAGES OR OTHERWISE TO REGIS, ANY REGIS SUBSIDIARY, OR ANY OF THEIR
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES OR SHAREHOLDERS, FOR ANY ACTION TAKEN
IN PERFORMING THE SERVICES, UNLESS SUCH ACTION CONSTITUTES GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OR A BREACH OF THIS AGREEMENT.  THE PROVISIONS OF THIS
SECTION 5 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND SHALL INURE TO THE
BENEFIT OF THE EMPIRE PARTIES AND THEIR SUCCESSORS AND ASSIGNS.


6.             INDEMNIFICATION.  REGIS SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS
THE EMPIRE PARTIES FROM ANY AND ALL LIABILITIES, JUDGMENTS,  ACTIONS, CLAIMS,
CAUSES OF ACTION, DEMANDS, LOSSES, DAMAGES, COSTS AND EXPENSES (INCLUDING
REASONABLE ATTORNEYS FEES AND EXPENSES) (COLLECTIVELY “LOSSES”) THREATENED
AGAINST, INCURRED OR SUFFERED BY ANY EMPIRE PARTY IN CONNECTION WITH A CLAIM
BROUGHT BY REGIS OR ANY THIRD PARTY (BUT NOT ANY CLAIM BROUGHT BY ANOTHER EMPIRE
PARTY) ARISING FROM OR BY REASON OF THE PROVISION OF THE SERVICES UNDER THIS


--------------------------------------------------------------------------------



AGREEMENT EXCEPT TO THE EXTENT ANY OF SUCH LOSSES ARISE FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF THE EMPIRE PARTY OR A BREACH OF THIS
AGREEMENT BY ANY EMPIRE PARTY.  THE PROVISIONS OF THIS SECTION 6 SHALL SURVIVE
THE TERMINATION OF THIS AGREEMENT AND SHALL INURE TO THE BENEFIT OF THE EMPIRE
PARTIES AND THEIR SUCCESSORS AND ASSIGNS.


7.             CONFIDENTIALITY.


(A)                                  FOR PURPOSES OF THIS AGREEMENT ALL
INFORMATION REGARDING REGIS OR THE REGIS BUSINESS THAT IS (I) PROVIDED TO AN
EMPIRE PARTY BY REGIS, A REGIS SUBSIDIARY OR ONE OF THEIR RESPECTIVE
REPRESENTATIVES IN FURTHERANCE OF THE PERFORMANCE OF SERVICES, OR (II) OBTAINED
BY AN EMPIRE PARTY IN PERFORMING THE SERVICES, SHALL BE TREATED AS “CONFIDENTIAL
INFORMATION.”  NOTWITHSTANDING THE FOREGOING, NO SUCH INFORMATION SHALL BE
DEEMED CONFIDENTIAL INFORMATION IF IT:  (A) IS AT THE TIME OF DISCLOSURE OR
THEREAFTER BECOMES AVAILABLE TO THE GENERAL PUBLIC OTHER THAN AS A RESULT OF
DISCLOSURE BY AN EMPIRE PARTY; (B) BECOMES AVAILABLE TO AN EMPIRE PARTY ON A
NONCONFIDENTIAL BASIS FROM A SOURCE (OTHER THAN REGIS, A REGIS SUBSIDIARY OR ONE
OF THEIR RESPECTIVE REPRESENTATIVES), PROVIDED THAT THE EMPIRE PARTY DOES NOT
KNOW OF ANY RESTRICTIONS ON THE RIGHTS OF SUCH SOURCE TO DISCLOSE IT OR (C) WAS
KNOWN TO OR IN THE POSSESSION OF AN EMPIRE PARTY ON A NONCONFIDENTIAL BASIS
IMMEDIATELY PRIOR TO THE TIME OF DISCLOSURE.


(B)                                 EXCEPT AS NECESSARY TO PROVIDE THE SERVICES
HEREUNDER, EMPIRE SHALL NOT, UNLESS REQUIRED BY LAW, DISCLOSE ANY OF THE
CONFIDENTIAL INFORMATION, IN ANY FORM TO ANY PERSON, FIRM, CORPORATION OR OTHER
ENTITY.  EMPIRE SHALL SAFEGUARD THE CONFIDENTIAL INFORMATION TO THE SAME EXTENT
THAT IT SAFEGUARDS ITS OWN CONFIDENTIAL MATERIALS OR DATA RELATING TO ITS OWN
BUSINESS, BUT ALWAYS AT LEAST WITH A REASONABLE DEGREE OF CARE.  EMPIRE SHALL
NOT USE THE CONFIDENTIAL INFORMATION FOR ANY PURPOSE NOT DIRECTLY RELATED TO THE
SERVICES. THE PROVISIONS OF THIS SECTION 7 SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT AND SHALL INURE TO THE BENEFIT OF THE REGIS AND ITS SUCCESSORS AND
ASSIGNS.


8.             INDEPENDENT CONTRACTOR; LACK OF AUTHORITY.  IT IS UNDERSTOOD AND
AGREED THAT EMPIRE IS AN INDEPENDENT CONTRACTOR UNDER THIS AGREEMENT.  NOTHING
HEREIN SHALL BE DEEMED TO CONSTITUTE A PARTNERSHIP OR JOINT VENTURE BETWEEN THE
PARTIES HERETO OR TO CREATE AN EMPLOYER/EMPLOYEE RELATIONSHIP BETWEEN ANY OF
REGIS’ OR ANY REGIS SUBSIDIARY’S EMPLOYEES AND EMPIRE ON THE ONE HAND, OR ANY OF
EMPIRE’S EMPLOYEES AND REGIS OR ANY REGIS SUBSIDIARY ON THE OTHER HAND.  EMPIRE
IS NOT AN AGENT OF REGIS AND HAS NO AUTHORITY WHATSOEVER TO OBLIGATE REGIS BY
CONTRACT OR OTHERWISE AND WILL NOT REPRESENT ANYTHING TO THE CONTRARY TO ANY
THIRD PARTY.


9.             NON-SOLICITATION.  DURING THE CONSULTING TERM, AND IF THE
CONTRIBUTION AGREEMENT IS TERMINATED WITHOUT THE CONSUMMATION OF THE CLOSING,
FOR ONE YEAR THEREAFTER, REGIS WILL NOT DIRECTLY OR INDIRECTLY EMPLOY ANY PERSON
WHO IS AN EMPLOYEE OF EMPIRE AS OF THE EFFECTIVE DATE OR WHO BECOMES AN EMPLOYEE
OF EMPIRE DURING THE CONSULTING TERM, OR DIRECTLY OR INDIRECTLY SOLICIT, INDUCE
OR ATTEMPT TO INDUCE, ANY SUCH EMPLOYEE OF EMPIRE TO TERMINATE HIS OR HER
EMPLOYMENT WITH EMPIRE.  DURING THE CONSULTING TERM, AND IF THE CONTRIBUTION
AGREEMENT IS TERMINATED WITHOUT THE CONSUMMATION OF THE CLOSING, FOR ONE YEAR
THEREAFTER, EMPIRE WILL NOT DIRECTLY OR INDIRECTLY EMPLOY ANY PERSON WHO IS AN
EMPLOYEE OF REGIS OR ANY


--------------------------------------------------------------------------------



REGIS SUBSIDIARY AS OF THE EFFECTIVE DATE OR WHO BECOMES AN EMPLOYEE OF REGIS OR
ANY REGIS SUBSIDIARY DURING THE CONSULTING TERM, OR DIRECTLY OR INDIRECTLY
SOLICIT, INDUCE OR ATTEMPT TO INDUCE, ANY SUCH EMPLOYEE OF REGIS OR ANY REGIS
SUBSIDIARY TO TERMINATE HIS OR HER EMPLOYMENT WITH REGIS OR ANY REGIS
SUBSIDIARY.  EACH PARTY ACKNOWLEDGES THAT A BREACH OF ITS OBLIGATIONS UNDER THIS
SECTION 9 WILL RESULT IN IRREPARABLE AND CONTINUING DAMAGE TO THE OTHER PARTY
FOR WHICH THERE WILL BE NO ADEQUATE REMEDY AT LAW; AND AGREES THAT IN THE EVENT
OF ANY BREACH OF THE AFORESAID OBLIGATIONS, THE NON-BREACHING PARTY AND ITS
SUCCESSORS AND ASSIGNS SHALL BE ENTITLED TO INJUNCTIVE RELIEF AND TO SUCH OTHER
AND FURTHER RELIEF AS MAY BE PROPER.


10.           DELAY.  NEITHER PARTY SHALL BE LIABLE TO THE OTHER ON ACCOUNT OF
ANY FAILURE TO PERFORM OR ON ACCOUNT OF DELAY IN THE PERFORMANCE OF ANY
OBLIGATION UNDER THIS AGREEMENT IF AND TO THE EXTENT THAT SUCH FAILURE OR DELAY
SHALL BE DUE TO A CAUSE BEYOND THE CONTROL OF SUCH PARTY AND THAT, BY THE
EXERCISE OF REASONABLE DILIGENCE, SUCH PARTY COULD NOT REASONABLY HAVE BEEN
EXPECTED TO AVOID.  IN NO EVENT SHALL EMPIRE BE LIABLE TO REGIS FOR ANY DELAY IN
PERFORMANCE OCCASIONED BY STRIKES OR OTHER LABOR OR PERSONNEL DIFFICULTIES.


11.           MISCELLANEOUS.


(A)           NONE OF THE RIGHTS OR OBLIGATIONS HEREUNDER SHALL BE ASSIGNABLE BY
EITHER PARTY HERETO WITHOUT THE EXPRESS WRITTEN CONSENT OF THE OTHER PARTY
HERETO.


(B)           THIS AGREEMENT IS THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT
TO THE PROVISION OF THE SERVICES BY EMPIRE, AND SUPERSEDES ALL PRIOR OR
CONTEMPORANEOUS AGREEMENTS, ARRANGEMENTS, AND UNDERSTANDINGS, WHETHER ORAL OR
WRITTEN, REGARDING SUCH SUBJECT MATTER.  NO CHANGES IN, MODIFICATIONS OF, OR
ADDITIONS TO THIS AGREEMENT SHALL BE VALID UNLESS THE SAME SHALL BE IN WRITING
AND SIGNED BY BOTH PARTIES.


(C)           IF ANY PROVISION OF THIS AGREEMENT SHALL BE DETERMINED TO BE
CONTRARY TO LAW AND UNENFORCEABLE BY ANY COURT OF COMPETENT JURISDICTION, THE
REMAINING PROVISIONS SHALL BE SEVERABLE AND ENFORCEABLE IN ACCORDANCE WITH THEIR
TERMS.


(D)           THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS, EACH
OF WHICH SHALL BE DEEMED AN ORIGINAL, AND ALL OF WHICH TOGETHER SHALL CONSTITUTE
ONE AND THE SAME INSTRUMENT.


(E)           THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE SUBSTANTIVE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES.


(F)            NO FAILURE OR DELAY ON THE PART OF A PARTY IN EXERCISING ANY
RIGHT HEREUNDER SHALL OPERATE AS A WAIVER OF, OR IMPAIR, ANY SUCH RIGHT.  NO
SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT SHALL PRECLUDE ANY OTHER OR FURTHER
EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT.  NO WAIVER OF ANY SUCH
RIGHT SHALL BE DEEMED A WAIVER OF ANY OTHER RIGHT HEREUNDER.


(G)           ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS HEREUNDER
SHALL BE DEEMED TO HAVE BEEN DULY GIVEN IF THE SAME SHALL BE IN WRITING AND
SHALL BE DELIVERED PERSONALLY OR SENT BY FACSIMILE (WITH CONFIRMED RECEIPT), OR
BY NATIONALLY RECOGNIZED DELIVERY SERVICE.  ANY SUCH NOTICE SHALL BE EFFECTIVE
UPON DELIVERY.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

 

REGIS CORPORATION

 

 

 

 

 

By:

/s/ Paul D. Finkelstein

 

 

 

Name: Paul D. Finkelstein

 

 

Title: Chairman and CEO

 

 

 

 

 

EMPIRE BEAUTY SCHOOL INC.

 

 

 

 

 

By:

/s/ Franklin K. Schoeneman

 

 

 

Name: Franklin K. Schoeneman

 

 

Title: Chief Executive Officer

 


--------------------------------------------------------------------------------


Schedule I

The following sets forth the initial areas of the Regis Business that the
parties intend for Empire to review as part of the Services:

·                  Recommendations regarding hiring of all new or vacant
positions and related compensation determinations;

·                  Recommendations regarding personnel terminations and timing
of such terminations;

·                  Recommendations with respect to the development and
implementation of a uniform Code of Conduct and Ethics Policy;

·                  Recommendations with respect to internet lead development
activities;

·                  Recommendations with respect to call-routing and lead
distribution;

·                  Consideration of allowing access by students within the Regis
Business to Empire’s on-line suggestion box;

·                  Participation by all Regis general managers, school directors
and admission representatives in profile testing and interviews;

·                  Off-site training in the areas of admissions, operations, and
database;

·                  Consideration of allowing access by Regis-school-based
management to Empire’s portal for improved communications as well as access to
manuals, forms, and policies; and

·                  Provision to school-based management of access to Empire’s
e-mail server.


--------------------------------------------------------------------------------